           Case 1:20-cv-02210-MHC Document 26 Filed 06/29/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA

 ANDREW FRITZ, on behalf of
 themselves and others similarly situated,

                        Plaintiffs,
                                                 Civil Case No.: 1:20-CV-02210
                v.

 FEDERAL WARRANTY SERVICE
 CORPORATION and LOWE’S HOME
 CENTERS, LLC,

                         Defendants.


                    Consent Order Setting Briefing Schedule For
                 Defendants’ Motions To Compel Arbitration And
                Related Deadlines; And Request For Relief From The
                    Deadline Imposed Under LR 23.1(B), NDGa

      This matter is before the Court on the Parties’ Joint Stipulation To Set Briefing

Schedule For Defendants’ Motions To Compel Arbitration And Related Deadlines;

And Requesting Relief From The Deadline Imposed Under LR 23.1(B), NDGa

(“Motion”). For good cause shown, and given that the parties consent to this relief, it

is ORDERED that:

      1.       Plaintiff’s deadline to respond to Defendant FWSC’s motion to dismiss

is continued until 28 days after the Court rules on both Defendants’ motions to compel

arbitration.

                                             1
           Case 1:20-cv-02210-MHC Document 26 Filed 06/29/20 Page 2 of 3



      2.      The Parties’ deadline to conduct their Fed. R. Civ. P. 26(f) early planning

conference pursuant to LR 16.1 NDGa is hereby continued until 16 days after the

Court rules on both Defendants’ motions to compel arbitration.

      3.      The following briefing schedule for both Defendants’ pending motions

to compel arbitration:

              Plaintiff’s Opposition Briefs Due: July 24, 2020

              Defendants’ Reply Briefs Due: August 21, 2020

      4.      Plaintiff is relieved from his deadline to file a motion for class

certification under LR 23.1(B), NDGa. The deadline is continued until the Court rules

on any motion to dismiss, after which time, to the extent at least some of Plaintiff’s

claims are sustained, counsel for the Parties will meet and confer and submit to the

Court a proposed briefing schedule for Plaintiff’s motion for class certification for the

Court’s consideration.


      SO ORDERED, this 29th day of June, 2020.



                                        _______________________________
                                        Judge Mark H. Cohen
                                        United States District Court
                                        for the Northern District of Georgia




                                            2
     Case 1:20-cv-02210-MHC Document 26 Filed 06/29/20 Page 3 of 3



PREPARED AND PROPOSED BY:

                             FARUQI & FARUQI, LLP

                             s/ Robert W. Killorin
                             Robert W. Killorin
                             Ga. Bar No. 417775
                             3975 Roswell Road, Suite A
                             Atlanta, GA 30342
                             Telephone: (404) 847-0617
                             rkillorin@faruqilaw.com

                             Timothy J. Peter
                             FARUQI & FARUQI, LLP
                             1617 JFK Boulevard, Suite 1550
                             Philadelphia, Pennsylvania 19103
                             (215) 277-5770
                             tpeter@faruqilaw.com
                             Admitted pro hac vice.

                             Bonner C. Walsh
                             WALSH PLLC
                             1561 Long Haul Road
                             Grangeville, Idaho 83530
                             (541) 359-2827
                             bonner@walshpllc.com
                             Admitted pro hac vice.

                             Counsel for Plaintiffs




                                  3
